Title: From Alexander Hamilton to James McHenry, 19 January 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Dear Sir,
            New York Jany. 19. 1799
          
          This will be handed to you by Mr. Brinley a Gentleman of New Port who is on the list of nominations of Lieutenants. You will find among the letters very strong recommendations of this Gentleman. I very well remember that the General Officers lately convened at Philadelphia hesitated not a little between this Gentleman & Mr. Ellery for the command of a Company & that finally it was agreed to place him first on the list of Lieutenants that he might be first for promotion to a Captaincy. I understand that he is on the contrary placed last on the list of Lieutenants. How this has happened I am at a loss to imagine. Unless there was a mistake on the Secy. the nomination presented by us will confirm to you the above view of the subject. Mr. Brinley is willing to accept the appointment of Lieutenant on the ground I have mentioned—and I am clearly of opinion that he ought to be so secured. His pretensions as to family qualification &c. give him a strong title.
          I am aware the arrangement is not now to be definitively fixed. But if the Executive opinion on this subject is ascertained to itself it is easy to give Mr. Brinley an expectation which will satisfy him.
          Yrs. with great regard
          
            A Hamilton
          
          James McHenry Esqr
        